PROB 19
Rev. 8/2000, NCMD

United States District Court
for the
Middle District of North Carolina

 

USA v. BRIAN DAVID HILL Docket No. 1:13CR435-1

TO:1 THE UNITED STATES MARSHAL FOR THE MIDDLE DISTRICT OF NORTH
CAROLINA OR ANY OTHER AUTHORIZED OFFICER:

 

WARRANT FOR ARREST OF SUPERVISED RELEASE VIOLATOR

 

You are hereby commanded to arrest the within-named violater and bring him or
her, forthwith, before the United States District Court to answer charges
that he or she violated the conditions of his or her prebation imposed by the

 

court.
NAME OF VIOLATOR SEX RACE AGE
BRIAN DAVID HILL M W 28

 

 

 

 

ADDRESS (STREET, CITY, STATE)

 

SUPERVISED RELEASE IMPOSED BY: DATE IMPOSED:
MIDDLE DISTRICT OF NORTH CAROLINA 11/10/2014

 

 

TO BE BROUGHT BEFORE:
MIDDLE DISTRICT OF NORTH CAROLINA, GREENSBORO, NORTH CAROLINA

 

 

 

 

 

 

 

 

CLERK: BY (DEPUTY CLERK) DATE

JOHN S. BRUBAKER /s/Joy Daniel 11/14/2018
RETURN

Warrant received and DATE RECEIVED DATE EXECUTED

 

 

 

executed. lira his

EXECUTING AGENCY (NAME AND ADDRESS)

lafaalty

usms

 

 

NAME (BY) DATE

Steven L. Gladden lajadiy |

RECEIVED
NOV 14 2018

 

 

 

 

 

 

 

U.S. Marshals Service, M/NC

 

 

 

Caca 1°12-6rNNAQE-TNS Nactimant 1640 *QFAl EN fCaurtanh  Eilad 17/14/18 Paria 1 mf
Case 1:13-cr-00435-TDS Document 185 Filed 08/16/19 Pane 1 of 1
